Citation Nr: 0629382	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  01-02 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tucson, 
Arizona


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at the 
University Medical Center in Tucson, Arizona, on October 17, 
2004.

(Entitlement to a total rating based on individual 
unemployability (TDIU) due to a service-connected disability 
is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to October 
1976.

The matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 decision by the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs (VA) Medical Center (VAMC) in Tucson, Arizona, which 
denied entitlement to reimbursement or payment of the 
expenses incurred in connection with services incurred by the 
veteran at the University Medical Center in Tucson, Arizona, 
on October 17, 2004.

In an April 2005 statement received in May 2005, the veteran 
withdrew his request for a hearing.  38 C.F.R. § 20.704 
(2005).


FINDINGS OF FACT

1.  The veteran had coverage under a health plan contract for 
payment or reimbursement, in whole or in part, for the 
treatment he received at the University Medical Center in 
Tucson, Arizona, on October 17, 2004.

2.  Authorization for VA payment or reimbursement of the cost 
of the private medical care provided at the University 
Medical Center in Tucson, Arizona, on October 17, 2004, was 
not sought prior to the veteran undergoing such treatment.

3.  The treatment rendered was not for a service-connected 
disability; or for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability; or for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; or for any 
illness, injury or dental condition in the case of a veteran 
who is participating in a rehabilitation program under 38 
U.S.C. Chapter 31 (West 2002 
& Supp. 2006).




CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of 
private medical care at the University Medical Center in 
Tucson, Arizona, on October 17, 2004 incurred at a non-VA 
facility have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000-17.1003 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  In a May 2006 informal 
hearing presentation, the veteran's representative noted that 
the VA notice provided to the veteran after the initial 
adjudication contained no helpful information regarding the 
law and process of reimbursement for medical expenses, and 
therefore his claim should be remanded for proper notice.  
Where as here the law is dispositive and there is no legal 
basis upon which to grant the veteran's claim, the appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The VA's notice and duty to assist provisions have no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-
2004.  

Analysis

The veteran contends that about an hour and one half after a 
VA physician had discharged him, he became nauseous and 
regurgitated again; that he felt it was necessary to ask his 
neighbor to take him to the University Medical Center, 
because had VA assessed his health correctly, he would not 
have had to seek treatment at the University Medical Center; 
and that he has had Medicare parts A and B but not Medicaid 
and has no insurance currently.

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown: 

(A)	that the treatment was either (1) for an adjudicated 
service-connected disability, or (2) for a 
nonservice-connected disability associated with and 
held to be aggravating an adjudicated service-
connected disability, or (3) for any disability of a 
veteran who has a total disability permanent in 
nature resulting from a service-connected disability; 
or (4) for any illness, injury or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 and 
who is medically determined to be in need of hospital 
care or medical services for any of the reasons 
enumerated in 38 C.F.R. § 17.48(j);
(B)	that a medical emergency existed and delay would have 
been hazardous to life or health; and 
(C)	that no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise 
or practicable or treatment had been or would have 
been refused. 

38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2005). 

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  Zimick v. West, 11 Vet. App. 
45, 49 (1998); see also Malone v. Gober, 10 Vet. App. 539, 
542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 
(1995); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The 
proposed provision a]uthorizes reimbursement of certain 
veterans who have service-connected disabilities, under 
limited circumstances, for reasonable value of hospital care 
or medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

As indicated by the VA physician who reviewed the record, the 
medical treatment was for a nonservice-connected condition, 
which was clinically determined not an adjunct condition to 
the veteran's only service-connected disability (lumbosacral 
strain rated as 60 percent disabling).  Moreover, the record 
shows that the veteran neither has a total disability 
permanent in nature resulting from a service-connected 
disability nor is he participating in a rehabilitation 
program under 38 U.S.C. Chapter 31.  The criteria under 38 
C.F.R. § 17.120(a) have not been met.  Therefore, the private 
medical care at issue does not meet the requirements for 
payment or reimbursement under 38 U.S.C.A. § 1728, since at 
least one of the criteria has not been met.  See Malone, 10 
Vet. App. at 542 (VA payment or reimbursement under 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 is only available if 
all three criteria under that statute and regulation are 
satisfied.)

The veteran's contentions are legal and not evidentiary in 
nature. "[W]here the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law."  See Sabonis, 6 Vet. App. at 
430.  For these reasons, the Board finds that the veteran's 
claim is without legal merit.

The Board notes that the Veterans Millennium Health Care and 
Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 
113 Stat. 1556 (1999), also provides general authority for 
the reimbursement of non-VA emergency treatment for 
nonservice-connected disabilities.  See 38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.1000-1008 (2005), as amended by 
68 Fed. Reg. 3401-04 (Jan. 24, 2003) (effective March 25, 
2003).  This law was enacted on November 30, 1999, and took 
effect 180 days after the date of enactment, i.e., May 29, 
2000.  The interim final rule implementing the new statute 
provided that its effective date was May 29, 2000, and that 
VA would make retroactive payments or reimbursements for 
qualifying emergency care furnished on or after that date.  
See 66 Fed. Reg. 36,467 (July 12, 2001).  The final 
regulation at 38 C.F.R. § 17.1002(a) through (i) provides a 
list of nine separate prerequisites, which all must be met, 
before VA may advance payment or reimbursement for emergency 
service provided for nonservice-connected disabilities in 
non-VA facilities.  

Section 17.1002(e) requires that the veteran have been 
enrolled in the VA health care system and have received 
medical services within the 24-month period preceding the 
furnishing of such emergency treatment.  It is clear from the 
record and the veteran's statements that he had received 
medical service within the last two years preceding his 
October 2004 treatment at the University Medical Center.

Section 17.1002(g) requires that the veteran have no coverage 
under a health-plan contract for payment or reimbursement in 
whole or in part for the treatment he received at the 
University Medical Center.  The veteran had coverage under 
Medicare parts A and B.

Section 17.1002(h) is obviously not applicable.  The evidence 
in the claims file shows that the requirements of 38 C.F.R. 
§ 17.1002(i) were not met as the veteran does not have a 
total disability permanent in nature resulting from a 
service-connected disability and none of the other disability 
criteria under 38 C.F.R. § 17.120 (2005) in accordance with 
38 U.S.C.A. § 1728 are met, as the private treatment at issue 
here did not involve the veteran's service-connected 
disability and he is not a participant in a rehabilitation 
program under 38 U.S.C. Chapter 31.  See 38 C.F.R. 
§ 17.120(a)(1); see also 38 C.F.R. § 17.1002.  

Another of the requirements is that a VA or other Federal 
facility/provider was not feasibly available and an attempt 
to use them beforehand would not have been considered 
reasonable by a prudent layperson.  See 38 C.F.R. 
§ 17.1002(c).  Here, at the time of treatment, the veteran 
admits that he decided to ask his neighbor to take him to the 
University Medical Center because he felt that the VA had not 
correctly assessed his health problem not because a VA 
facility was not feasibly available.  Thus, since the private 
medical care was for a nonservice-connected disability for 
which the veteran was financially liable, for which he had 
other medical coverage (Medicare), and for which a VA or 
other Federal facility/provider was feasibly available, the 
claim must be denied.  38 U.S.C.A. § 1725 (West 2002); 38 
C.F.R. § 17.1002 (2005).  Irrespective of the arguments 
advanced by the veteran, these facts are dispositive of this 
issue, in light of the relevant law and regulation barring 
recovery in such a circumstance.  See Sabonis, 6 Vet. App. at 
430.




ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at the 
University Medical Center in Tucson, Arizona, on October 17, 
2004, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


